Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors Pacific Continental Corporation and Subsidiary We consent to the incorporation by reference in the Annual Report on Form 10-K of Pacific Continental Corporation and Subsidiary (Pacific Continental Corporation) of our report dated March12, 2009, with respect to the consolidated balance sheets of Pacific Continental Corporation as of December 31, 2008 and 2007, and the related consolidated statements of income, changes in stockholders’ equity, and cash flows for each of the years in the three-year period ended December 31, 2008, and of our same report, with respect to Pacific Continental Corporation’s internal control over financial reporting as of December 31, 2008, which report is included in this annual report on Form 10-K of Pacific Continental Corporation for the year ended December 31, Portland,
